IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


ALBERTO MANCEBO,               : No. 181 MM 2017
                               :
             Petitioner        :
                               :
                               :
          v.                   :
                               :
                               :
COURT OF COMMON PLEAS OF BERKS :
COUNTY,                        :
                               :
             Respondent        :


                                    ORDER



PER CURIAM

      AND NOW, this 29th day of December, 2017, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus and/or

Extraordinary Relief is DENIED.